COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         The State of Texas for the Protection of B.H. v. J.D.

Appellate case number:       01-20-00316-CV

Trial court case number:     C2019-1876D

Trial court:                 207th District Court of Comal County

        Appellant, the State of Texas, filed an application for protective order on behalf of
B.H., a minor, pursuant to Chapter 7A of the Texas Code of Criminal Procedure. After a
hearing on the State’s application for protective order, the trial court signed an order
denying the protective order on March 11, 2020. The State appealed the trial court’s denial
of its application for a protective order to the Third Circuit Court of Appeals in Austin.
This appeal was subsequently transferred to this Court pursuant to the Supreme Court’s
docket equalization authority.
         The State has filed an unopposed “Motion for Privacy Protection,” requesting that
we change the style of the case to refer to the parties by only their initials, to remove and
refrain from posting the parties’ briefs and other identifying documents on the Court’s
website, and to order that any future filings refer to the parties only by their initials. While
it is the general policy that documents filed in Texas courts be made publicly available, in
certain instances, such as these, public policy dictates that documents including certain
types of information not be made publicly available. See Abbott v. DART, 410 S.W.3d 876,
881 (Tex. App.—Austin 2013, no pet.) (concluding that certain types of highly intimate or
embarrassing information, including information concerning sexual assault, abuse, or
injuries to genitalia may be “deemed confidential by law”).
       Accordingly, we grant the State’s motion. See TEX. R. APP. P. 9.9(a), (e). The
Clerk of this Court is directed to change the style of this case to the style reflected on this
Order. Further, the parties’ briefs and any other documents containing identifying
information shall not be posted to the Court’s website, and to the extent they are or have
been, they shall be removed and may be refiled in proper form. In any document filed with
this Court after the date of this order, all parties shall be referred to only by their initials.
       It is so ORDERED.
Judge’s signature: ___/s/ Evelyn V. Keyes____________________________________
                  Acting individually  Acting for the Court

Date: __October 6, 2020___